 

Careview Communications, Inc. 8-K [crvw-8k_101315.htm]

Exhibit 10.02

TRANCHE ONE TERM NOTE

 

$20,000,000.00 New York, New York

October 7, 2015

FOR VALUE RECEIVED, the undersigned, CAREVIEW COMMUNICATIONS, INC., a Texas
corporation (the “Borrower”), hereby unconditionally promises to pay to PDL
BIOPHARMA, INC., a Delaware corporation (the “Lender”), or its registered
assigns at the address specified in the Credit Agreement (as hereinafter
defined; each capitalized term used and not otherwise defined herein having the
meaning assigned to it in the Credit Agreement) in lawful money of the United
States and in immediately available funds, the unpaid amount of the Obligations
relating to the Tranche One Loan outstanding under the Credit Agreement. Amounts
evidenced hereby shall be paid in the amounts and on the dates specified in
Section 2 of the Credit Agreement. Any principal amount of this Note prepaid or
repaid may not be reborrowed. The outstanding principal balance of this Note
together with all accrued and unpaid interest thereon shall be due and payable
on the Tranche One Maturity Date.

The holder of this Note is authorized (but not required) to endorse on the
schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, the type and
amount of the Obligations relating to the Tranche One Loan and the date, type
and amount of each payment or prepayment in respect thereof. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure of such holder to make any such endorsement or
any error in any such endorsement shall not affect the Obligations.

This Note (a) is one of the Notes referred to in the Credit Agreement dated as
of
June 26, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, CareView
Communications, Inc., a Nevada corporation and the direct parent of the Borrower
(“Holdings”), the Lender, as lender and as agent, and any other entities from
time to time party thereto and (b) is subject to the provisions of the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof. Borrower acknowledges and agrees
that Lender, as agent, may exercise all rights provided in the Loan Documents
with respect to this Note.

Upon the occurrence and during the continuance of any one or more of the Events
of Default, all Obligations under the Credit Agreement as evidenced by this Note
shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether as
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

1

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE CREDIT AGREEMENT.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York, without regard to the laws of
any other jurisdiction that might be applied because of the conflicts of laws
principles of the State of New York (other than Section 5-1401 of the New York
General Obligations Law).

 

CAREVIEW COMMUNICATIONS, INC.,
a Texas corporation

By: /s/ Steven Johnson
Name: Steven Johnson
Title: President and CEO

 

2

 

SCHEDULE TO TRANCHE ONE TERM NOTE

 

Date Type and Amount of Loan Amount of Principal Paid or Prepaid Unpaid
Principal Amount of Note                                                        
                                                                               
                                       

 

 

Schedule to Term Note

--------------------------------------------------------------------------------



 